Citation Nr: 0919213	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1970 to June 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2008, 
these matters were remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.  


REMAND

The October 2008 Board remand ordered that VCAA notice should 
include the applicable regulatory definition of new and 
material evidence, the evidence necessary to substantiate a 
claim of service connection for bilateral hearing loss and 
tinnitus disabilities, the elements of service connection 
insufficiently substantiated in the prior decision, and the 
evidence necessary to substantiate the pertinent element or 
elements (in essence, the notice mandated by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006)).  On remand the AMC 
did not provide the Veteran notification of the applicable 
regulatory definition of new and material evidence.  While 
notice of the evidence necessary to substantiate the 
underlying claims was included, the Veteran was not informed 
of the specific elements of service connection that were 
found to be insufficiently substantiated in the prior 
decision denying service connection (i.e., the reason why his 
claims were previously denied).  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to strict compliance with the remand orders.  The U.S. 
Court of Appeals for Veterans Claims held that the Board errs 
if it fails to ensure compliance with its remand orders.

Accordingly, the case is REMANDED for the following:

1.  The AMC should provide the Veteran a 
notice letter advising him that because 
there was a prior final denial of his 
claims, i.e., the December 2004 rating 
decision, he must submit (VA must receive) 
new and material evidence to reopen the 
claims, and the further notice required in 
such claims in accordance with the Court's 
decision in Kent, v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the appropriate 
(effective August 29, 2001) definition of 
new and material evidence (i.e. 38 C.F.R. 
§ 3.156(a)).  He must be advised of the 
elements necessary to substantiate the 
underlying claims for service connection.  
He must be specifically advised that 
because his claims were previously denied 
because his bilateral hearing loss was not 
shown to be related to service and 
tinnitus was not currently shown, for 
evidence to be new and material, it would 
have to be competent evidence not 
previously of record that tends to show 1) 
that the hearing loss was indeed incurred 
in/is related to service (to include as 
due to noise exposure therein) and 2) that 
he has tinnitus and that it is related to 
his service/noise trauma therein.  He 
should have ample opportunity to respond.

2.  The AMC should then review the record, 
arrange for any further development 
suggested by the Veteran's response, and 
readjudicate the claims.  If either 
remains denied, the AMC should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

